Citation Nr: 0631224	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-36 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for 
traumatic arthritis, status post lumbosacral strain, rated as 
20 percent disabling prior to February 14, 2006; and as 40 
percent disabling beginning February 14, 2006.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel

INTRODUCTION

The veteran had honorable active service from November 1942 
to December 1945.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which increased the rating for the 
veteran's low back disability from 10 to 20 percent.

A hearing before the undersigned via video conference was 
held in August 2005.  A transcript of that hearing is of 
record.  In a decision and remand dated September 19, 2005, 
the Board, in part, remanded the issue of an increased rating 
for the veteran's low back disability to the RO for further 
development, including a VA  orthopedic examination and an 
examination associated with the veteran's claim for aid and 
attendance.  The orthopedic examination was conducted on 
February 14, 2006.  In a May 2006 rating decision, the RO 
increased the disability rating for the veteran's low back 
disability to 40 percent, effective February 14, 2006.  The 
Board notes that the RO granted the aid and attendance claim 
in its May 2006 rating decision and that issue is no longer 
in appellate status.  In July 2006, the veteran requested 
that this case be returned to the Board for review on the 
issue of an increased rating for his low back disability.


FINDINGS OF FACT

1. For the period prior to February 14, 2006, the low back 
disability was manifested by no more than moderate limitation 
of motion, with no showing of severe lumbosacral strain or 
severe limitation of motion.  There was no showing of forward 
flexion of the thoracolumbar spine of 30 degrees or less; or 
ankylosis of the entire thoracolumbar spine.  

2. From February 14, 2006, the objective findings associated 
with the low back disability included constant back pain and 
severe limitation of motion.  There was no showing of 
unfavorable ankylosis of the entire thoracolumbar spine.
CONCLUSIONS OF LAW

1. For the period prior to February 14, 2006, the criteria 
for an evaluation greater than 20 percent for a low back 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5294 (2002-2003); 4.71a, 
Diagnostic Codes 5235-5243 (2006).

2. For the period beginning February 14, 2006, the criteria 
for an evaluation greater than 40 percent for a low back 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5294 (2002-2003); 4.71a, 
Diagnostic Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in September 2002 and 
February 2005.  The originating agency informed the veteran 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, and the assistance that VA would provide to 
obtain evidence on his behalf.  The veteran was explicitly 
asked to provide "any evidence in your possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  The 
letters specifically noted the elements necessary to 
establish an increased rating, requested that he submit such 
evidence or provide VA with the information necessary for VA 
to obtain medical records and other relevant evidence on his 
behalf, and essentially made the veteran aware that he should 
submit any evidence he had that pertained to his claim.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service VA and 
private medical records, which will be addressed as 
pertinent.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  In a June 2006 letter, the RO advised the 
veteran as to how disability ratings and effective dates are 
awarded, as required in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).  In reviewing the RO's 
determination on appeal, the Board does a de novo review of 
the evidence and it is not bound by the RO's prior 
conclusions in this matter.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  38 
C.F.R. §§ 4.1, 4.2 (2006); see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Each disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006) provide for consideration of functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

In this case, the veteran's service-connected low back 
disability has been evaluated by the RO as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5242, based on difficulty ambulating, fatigability, loss of 
function and pain.

The schedular criteria for disabilities of the spine have 
changed twice since the veteran filed his claim for an 
increased rating in August 2002.  See 67 Fed. Reg. 54,345-49 
(August 22, 2002) (effective September 23, 2002), codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295; see also Fed. 
Reg. 51,454-58 (August 27, 2003) (effective September 26, 
2003), now codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.

Adjudication of the claim for an increased rating for the 
veteran's lumbar spine disability must include consideration 
of the old and both sets of the new criteria.  It is noted 
that the Board must apply only the earlier version of the 
regulation for the period prior to the effective date of 
change.  VAOPGCPREC 3-2000.

Under 38 C.F.R. § 4.71a, in effect prior to September 26, 
2003, specifically Diagnostic Code 5295 pertaining to 
lumbosacral strain, a 20 percent rating was warranted when 
there was muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
maximum 40 percent rating was warranted when there was severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Similarly, under former 
Diagnostic Code 5292, pertaining to limitation of motion of 
the lumbar spine, a 20 percent rating was warranted for 
moderate limitation of motion and a maximum 40 percent rating 
was warranted for severe limitation of motion of the lumbar 
spine.

A November 2002 VA examination report reflects that veteran 
reported back pain as being a "4" on a scale of 10 (4/10) 
on most days and 10/10 on bad days.  He also reported 
weakness, stiffness, instability, fatigability, lack of 
endurance and pain flare-ups lasting three to five days.  He 
reported using a cane or a walker most of the time, but 
appeared for examination in a wheelchair due to back pain.  
He said he was able to take the garbage out.  On objective 
examination, the examiner noted that the veteran walked with 
a slow gait, which appeared to be painful.  Range of motion 
of the spine was noted as 60 degrees flexion and "170" 
degrees extension.  The Board will assume that the examiner 
observed 60 degrees forward flexion and 17 degrees backward 
extension, as extension of 170 degrees does not make any 
sense.  X-rays of the lumbar spine showed vertebral body 
heights and alignment normal, and "significant narrowing of 
the lower intervertebral disc spaces seen at L4-5 and L5-S1 
with vacuum phenomenon at these discs."  Osteophytes were 
seen at multiple levels throughout the lower thoracic and 
lumbar spine.  The examiner diagnosed degenerative 
intervertebral disc changes of the lumbar spine with 
spondyloarthritic changes, but no acute abnormality.  The 
examiner noted that the veteran was unable to do much walking 
without a lot of pain, which limited his ability to engage in 
activities of daily living.

The exhibited limitation of motion was not more than 
moderate.  The veteran did not exhibit severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2002).  Furthermore, there were not sufficient 
objective signs of pain and loss of function to approximate 
severe limitation of motion, DeLuca, supra.  The Board finds 
that the veteran's disability did not more nearly approximate 
a higher rating prior to February 2006.

Other potentially applicable provisions of the rating 
schedule in effect during this period include Diagnostic 
Codes 5285 (residuals of vertebra fracture), 5286 (complete 
ankylosis of the spine), 5289 (ankylosis of the lumbar 
spine), and 5293 (intervertebral disc syndrome).  38 C.F.R. § 
4.71a (2002).  However, there is no evidence of a vertebral 
fracture or ankylosis.  The veteran is not service-connected 
for intervertebral disc syndrome or the degenerative disc 
disease found on x-ray studies.  Therefore, Diagnostic Codes 
5285, 5286, 5289 and 5293 are not for application.

Under 38 C.F.R. § 4.71a in effect September 26, 2003, the 
current criteria, lumbosacral strain is rated under the 
"General Rating Formula for Diseases and Injuries of the 
Spine."  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004).  Under the current criteria, the veteran may receive 
a 20 percent rating, the veteran's former rating, on evidence 
of forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 
30 percent evaluation is warranted where the evidence shows 
forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine.  A 
40 percent evaluation, the veteran's current rating, is 
warranted where there is unfavorable ankylosis of the entire 
cervical spine; or forward flexion of the thoracolumbar spine 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
where there is unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.

VA outpatient treatment records dated January 2003 to March 
2006 contain records that reference the veteran's low back 
disability but are negative for treatment of the back 
disability.  Private medical records dated October 1996 
through June 2003 are negative for treatment of the veteran's 
low back disability.

During the veteran's August 2005 hearing, he testified that 
he has considerable difficulty in moving about his home, and 
that he uses a walker every day because of the severity of 
his low back disability.

On remand, the veteran was provided a VA orthopedic 
examination on February 14, 2006.  The examination report 
reflects that the veteran reported back pain of 7/10, 
constant in nature, with weakness, fatigability, and lack of 
endurance.  He reported having to use a wheel chair at all 
times, and daily pain flare-ups caused by movement or 
activities associated with the activities of daily living.  
On objective examination, the examiner noted that the veteran 
was in a wheel chair and that he was unable to perform any 
range of motion exercises.  The examiner noted diffuse 
paraspinal tenderness and diffuse spasm in his back, which 
appeared to the examiner to cause the veteran significant 
pain.  The examiner also noted that the veteran became 
fatigued while attempting to perform the examination.  The 
veteran had weakness in his right lower extremity of 
approximately 4/5 and 4+/5 in his left lower extremity.  He 
had a positive Lasegue sign on the right at 30 degrees in 
both legs, with the right leg being worse.  The examiner 
noted that the veteran has a significant amount of low back 
pain with decreased range of motion and inability to perform 
range of motion exercises, a significant amount of functional 
loss, a very unstable gait, which renders the veteran 
essentially wheelchair and house bound, and he requires 
assistance of individuals for all of his activities of daily 
living.  X-ray findings reflect severe degenerative disc 
space narrowing at L4-5 and L5-S1 with vacuum disc and bulky 
osteophytes.  Moderate narrowing was shown at the level of 
L1-2 with bulky anterior osteophytes.  Vertical vertebral 
body heights were normally maintained.  Facet sclerosis was 
seen more pronounced at the level of L5-S1 on the left.  The 
examiner diagnosed lumbar spondylosis, lumbar radiculopathy, 
and chronic low back pain

Based on the medical evidence, the Board finds that the 
service-connected disability as of February 2006 does not 
warrant a rating greater than 40 percent.  There is no 
evidence of ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. § 4.71, Diagnostic Code 5237.

A disability rating under Diagnostic Code 5243 is not 
warranted as the veteran is not service-connected for 
degenerative disc disease or intervertebral disc syndrome.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 and Note 1 
(2006).

The Board notes that the rating schedule also includes 
criteria for degenerative arthritis of the spine.  38 C.F.R. 
§ 4.17a, Diagnostic Code 5242 (2006).  Diagnostic Codes 5242 
and 5003 require that degenerative arthritis established by 
X-ray findings are to be rated on the basis of limitation of 
motion under the appropriate Diagnostic Code.  38 C.F.R. § 
4.71a, Diagnostic Codes 5242, 5003 (2006).  As indicated 
above, the veteran's arthritis has been taken into account in 
terms of pain, fatigability, functional loss and limited 
range of motion.

Since a 40 percent rating is assigned, a higher rating under 
Diagnostic Codes 5292 and 5295 is not possible, since this is 
the highest evaluation under these Diagnostic Codes.  Other 
potentially applicable provisions of the rating schedule 
include Diagnostic Codes 5285 (residuals of vertebra 
fracture), 5286 (complete ankylosis of the spine), 5289 
(ankylosis of the lumbar spine), and 5293 (intervertebral 
disc syndrome).  38 C.F.R. § 4.71a (2002).  However, there is 
no evidence of a vertebral fracture or ankylosis.  The 
veteran is not service-connected for intervertebral disc 
syndrome or the degenerative disc disease found on x-ray 
studies.  Therefore, Diagnostic Codes 5285, 5286, 5289 and 
5293 are not for application.

Finally, the Board considers the issue of whether either of 
the veteran's service-connected disabilities, alone, present 
an exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App  218, 
227 (1995).  The Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board may raise the question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd, supra.  No evidence 
has been presented showing factors not already contemplated 
by the rating criteria, such as frequent periods of 
hospitalization, due solely to either of the veteran's 
service-connected disability, as to render impractical the 
application of the regular schedular standards.  The regular 
schedular standards and the rating currently assigned 
adequately compensate the veteran for any adverse impact 
caused by his service-connected disability.  Therefore, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) are 
not met.

Accordingly, the Board finds that the veteran's low back 
disability warrants no more than a 20 percent evaluation for 
the period prior to February 14, 2006, and no greater than 40 
percent beginning February 14, 2006.  Because the 
preponderance of evidence of record weighs against greater 
evaluations for the respective time periods, the doctrine of 
reasonable doubt is not applicable in this case.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

A disability rating greater than 20 percent for traumatic 
arthritis, status post lumbosacral strain for the prior to 
February 14, 2006 is denied.

An increased disability evaluation for traumatic arthritis, 
status post lumbosacral strain, for the period beginning 
February 14, 2006, currently evaluated as 40 percent 
disabling, is denied.       



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


